Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, applicant alleges that “None of the references adjust a power and a voltage of electricity being induced through the coils of the wireless electrical power transmitter based on at least a state of health of the energy storage device, a temperature of the energy storage device, and dispatching of the conveyance apparatus.” The examiner respectfully disagrees. 
The prior art in para 0035 recites that is know with in the art to use information in order to adjust power transfer, as stated by the prior art The voltage of battery 406 can be communicated to the mechanical control of the elevator 104 via a wired or wireless communication system and protocol. In certain embodiments, the voltage of the battery 406 can be communicated to any one or more of wireless power sources 402a/b/c. This information can be used to adjust the amount of power transferred from each of the wireless power sources to wireless power receiving device 108 on elevator 104. 
Hence, one of ordinary skill in the art when looking at the combination can easily arrive at applicant currently claimed invention without an inventive step nor novelty and thus not considered novel. 
All other remarks are considered yet not found persuasive. 
In order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.    

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCarthy (U.S. 2015/0314984).

Regarding claim 1, McCarthy teaches a wireless power transfer system for wirelessly powering a conveyance apparatus of a conveyance system (see para 0032-0035, Fig. 4), the wireless power transfer system comprising: a wireless electrical power transmitter located along a side of the conveyance system in a first location (see wireless power sources 106a/b/c, para 0026 & 0033, Fig. 4);
a power management system configured to control operation of the wireless electrical power transmitter (see communication and control related circuitry 402a/b/c, para 0035, Fig. 4);
a wireless electrical power receiver located along a surface of the conveyance apparatus opposite the side (see wireless power receiving device 108, para 0034 & 0034, Fig. 4), the wireless electrical power receiver and the wireless electrical power transmitter being in a facing spaced relationship defining a gap there between when the wireless electrical power receiver is located proximate the first location (see, para 0008, 0026 & 0032,  Fig. 4 and gap between 106 a/b/c and wireless power receiving device 108); an energy storage device configured to receive electrical power from the wireless electrical power receiver (see battery 406, para 0035, Fig. 4); 
an energy storage device management system configured to monitor data of the energy storage device and the conveyance apparatus (see 402d and a voltage monitor and control system 402d of elevator 104, para 0035 Fig. 4), the energy storage device management system being in wireless communication with the power management system (see para 0035 Fig. 4),
wherein the energy storage device management system is configured to transmit the data to the power management system and the power management system is configured to adjust operation of the wireless electrical power transmitter in response to the data (see para 0011 0035, Fig. 4)  and wherein the data includes at least one of a state of health of the energy storage device, a temperature of the energy storage device, and dispatching of the conveyance apparatus (see para 0032) and wherein the power management system is configured to adjust a power and a voltage of electricity being induced through coils of the wireless electric power transmitted based on the data (see para 0035).  
Regarding claim 2, McCarthy teaches wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (see elevator 104, para 0032-0035, Fig. 4).
Regarding claim 3, McCarthy teaches wherein the side is a wall of an elevator shaft of the elevator system (see elevator shaft 102, para 0032-0035, Fig. 4).
Regarding claim 4, McCarthy teaches  wherein the wireless electrical power transmitter is configured to wirelessly transmit electrical power to the wireless electrical power receiver when the wireless electrical power receiver is located proximate the first location (see triggered, para 0034, Fig. 4).
Regarding claim 5, McCarthy teaches wherein the energy storage device is a battery system (see battery 406, para 0035, Fig. 4).
Regarding claim 8, McCarthy teaches wherein the energy storage device is a battery system (see battery 406, para 0035, Fig. 4).
Regarding claim 11, McCarthy teaches a conveyance system (see para 0032-0035, Fig. 4), comprising a conveyance apparatus (see elevator 104, para 0032-0035, Fig. 4); and a wireless power transfer system for wirelessly powering the conveyance apparatus of the conveyance system, the wireless power transfer system comprising:
a wireless electrical power transmitter located along a side of the conveyance system in a first location (see wireless power sources 106a/b/c, Fig. 4); a power management system configured to control operation of the wireless electrical power transmitter (see communication and control related circuitry 402 a/b/c, para 0035, Fig. 4); a wireless electrical power receiver located along a surface of the conveyance apparatus opposite the side (see wireless power receiving device 108, para 0034, Fig. 4), the wireless electrical power receiver and the wireless electrical power transmitter being in a facing spaced relationship defining a gap there between when the wireless electrical power receiver is located proximate the first location (see 108 and 102a-c, Fig. 4); an energy storage device configured to receive electrical power from the wireless electrical power receiver (see battery 406, para 0035, Fig. 4); an energy storage device management system configured to monitor data of the energy storage device and the conveyance apparatus (see a voltage monitor, para 0035, Fig. 4), the energy storage device management system being in wireless communication with the power management system (see para 0011, 0034 & 0035, Fig. 4), wherein the energy storage device management system is configured to transmit the data to the power management system and the power management system is configured to adjust operation of the wireless electrical power transmitter in response to the data (see para 0034, 0035, Fig. 4) and wherein the data includes at least one of a state of health of the energy storage device, a temperature of the energy storage device, and dispatching of the conveyance apparatus (see para 0032).
 	Regarding claim 12, McCarthy teaches wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (see elevator 104, para 0032-0035, Fig. 4).
Regarding claim 13, McCarthy teaches wherein the side is a wall of an elevator shaft of the elevator system (see elevator shaft 102, para 0032-0035, Fig. 4).
Regarding claim 14, McCarthy teaches  wherein the wireless electrical power transmitter is configured to wirelessly transmit electrical power to the wireless electrical power receiver when the wireless electrical power receiver is located proximate the first location (see triggered, para 0033-003, Fig. 4).
Regarding claim 15, McCarthy teaches wherein the energy storage device is a battery system (see battery 406, para 0035, Fig. 4).
Regarding claim 18, McCarthy teaches wherein the energy storage device is a battery system (see battery 406, para 0035, Fig. 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/Examiner, Art Unit 2836
June 2, 2022                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836